In an action, inter alia, to recover damages for wrongful death, the plaintiff appeals, as limited by her brief, from (1) so much of an order of the Supreme Court, Queens County (Price, J.), dated June 6, 1996, as granted that branch of the cross motion of the defendant *371City of New York which was for a protective order striking the plaintiff’s demands for a verified bill of particulars and for discovery and inspection, and (2) so much of an order of the same court, dated July 3, 1996, as, upon reargument, adhered to its original determination.
Ordered that the appeal from the order dated June 6, 1996, is dismissed, as that order was superseded by the order dated July 3, 1996, made upon reargument, and it is further,
Ordered that the order dated July 3, 1996, is affirmed insofar as appealed from, and it is further,
Ordered that the defendant City of New York is awarded one bill of costs.
Upon our review of the record, we find that the Supreme Court did not err in striking the plaintiff’s demands for a verified bill of particulars and for discovery and inspection as the material sought thereunder was overly broad and burdensome. In addition, the plaintiff’s demands were made subsequent to a preliminary conference order which had properly limited the scope of disclosure as to items similar in nature to those sought by the plaintiff’s demands (cf., Pinter-Zwicker Elec. Co. v Alliance Elec., 175 AD2d 737). Miller, J. P., Thompson, Joy and Luciano, JJ., concur.